Citation Nr: 9930367	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation to include restoration 
of a 40 percent disability evaluation for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Stephen J. Kirksey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In June 1997, the veteran appeared before the undersigned 
member of the Board, and gave testimony in support of his 
claim.  In October 1997, the Board remanded the veteran's 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The RO notified the veteran by letter dated in June 1995 
of the proposal to reduce the disability rating assigned for 
his service-connected lumbar spine disorder.  The letter 
advised him of his procedural rights regarding the proposed 
reduction, and afforded him 60 days to respond to the 
proposal.

3.  The RO executed a rating decision in September 1995, 
formally reducing the veteran's disability rating for a low 
back disability from 40 to 20 percent.  The reduction in 
rating was effective from December 1, 1995.  

4.  The 40 percent disability rating for the veteran's 
service connected lumbar spine disorder had been in effect 
for less than five years at the time it was reduced.

5.  At the time of the reduction in rating in 1995, the 
veteran's lumbar spine condition was manifested by subjective 
complaints of pain.  Flexion was to 90 degrees and there were 
no defects or tenderness.  His disability was found to be 
stable.  

6.  The veteran's service-connected low back disability is 
currently manifested by complaints of pain and left foot 
numbness.  There is no more than moderate impairment. 


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of September 1995 implementing the proposed 
reductions. 38 C.F.R. § 3.105(e) (1998).

2.  The reduction of the veteran's disability rating for a 
low back disability from 40 percent to 20 percent was 
warranted by a preponderance of the evidence.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.13 
and 4.71a, Diagnostic Code 5293 (1998).

3.  The schedular criteria for a rating in excess of 20 
percent for a low back disability have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e) (1998). The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. Id.

In this case, the above procedural requirements were met. The 
RO issued a rating decision in June 1995, which proposed the 
reduction in the disability rating for the veteran's service-
connected lumbar condition. The veteran was advised of the 
proposed reduction on June 30, 1995, and given 60 days to 
respond.  No response was received within the 60 day time 
period.  The RO issued a rating decision in September 1995 
implementing the proposed reduction effective from December 
1995.  The veteran was notified of this action in October 
1995.  

In addition, there are other specific requirements that must 
be met before VA can reduce a disability rating under 38 
C.F.R. § 3.344 (1998).  However, 38 C.F.R. § 3.344(c) limits 
the applicability of that regulation to ratings that have 
been in effect for five years or more.

The appropriate dates to be used for measuring the five- year 
time period, according to VA regulation, are the effective 
dates, i.e., the date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date. Brown v. Brown, 5 Vet. App. 
413, 417-18 (1993).  The veteran was assigned the disability 
ratings for his lumbar in a rating decision of July 1993, and 
the effective date was February 1993.   His rating was 
reduced effective December 1995.  Therefore, his rating was 
in effect for less than three years, and the provisions of 38 
C.F.R. § 3.344 do not apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The Board 
notes that the veteran has indicated that he did not receive 
notice of the proposed reduction.  However, the record shows 
that the notice was sent to him at his correct address and 
was not returned as undeliverable.  Thus, the question that 
remains is whether the evidence on which the reduction was 
based supports the reductions.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155 (West 1991). Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present. 38 
C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. § 4.3 (1998). While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1998). When any change in evaluation is to be 
made, the rating agency should assure itself that there has 
been an actual change in the conditions, for better or worse, 
and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms. 38 C.F.R. § 4.13 
(1998).

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). A claim that a service- 
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity. See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992). The Board also finds that all relevant 
evidence for equitable disposition of the claim has been 
obtained to the extent possible.  The Board finds that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (1998). After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. See 38 C.F.R. § 4.3 (1998). The veteran's 
entire history is reviewed when making disability 
evaluations. See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). The Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward. See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. January 20, 
1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Currently, a 20 percent disability evaluation for 
degenerative disc disease of the lumbar spine under 
Diagnostic Code 5293 is in effect.  Intervertebral disc 
syndrome, when moderate, with recurring attacks warrants a 20 
percent evaluation. A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief. A 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

The evidence of record indicates that in July 1975, service 
connection was granted for degenerative disc disease, L4, L5, 
and a 20 percent evaluation was assigned.  This was based on 
VA medical records dated in 1972, shortly after service 
discharge, which showed treatment for low back pain radiating 
into the right hip, as well as current findings on VA 
examination in June 1975.  This examination showed flexion to 
85 degrees, and tenderness at the L5, S1.  Degenerative disc 
disease was diagnosed.  

In March 1993, the veteran requested an increased evaluation, 
and he was examined by VA in May 1993.  He reported feeling 
numbness in both thighs and subsequently in throughout both 
legs and feet.  It was reported that this occurred whenever 
he stood for 30 minutes.  It was noted that VA outpatient 
records confirmed treatment in February 1993 for back 
complaints and that X-rays showed mild narrowing at the L2-L3 
level.  It was noted that the veteran underwent a lumbar 
myelogram in April 1993 and a CT scanning.  These procedures 
were reported to show mild spinal stenosis with minimal 
diffuse disc bulging posteriorly at the L2-3 level.  

The veteran complained of pain and numbness in his thighs and 
legs.  Examination showed the veteran's lumbar region was 
nontender on palpation and there was no evidence of spasm. 
Flexion was to 90 degrees; extension was to 35; lateral 
flexion was to 40 degrees, bilaterally; and rotation was to 
35 degrees, bilaterally.  Motor strength was 5/5 in all 
muscle groups, and sensory examination showed diminished 
ability to appreciate light touch on the lateral portion of 
the right leg distal to the knee and superior to the ankle.  
The diagnoses were: history of degenerative disc disease at 
the L3-4 level, status post right hemilaminectomy; spinal 
stenosis at multiple levels; disc bulging; possible herniated 
nucleus pulposus at L4-5; posterior subluxation of L2 on L3; 
and right S1 radiculopathy.  

In July 1993, the RO increased the veteran's evaluation to 40 
percent.  The veteran underwent back surgery in July 1993 at 
Beaumont Hospital.  He was examined by VA in June 1995, and 
he reported doing well postoperatively.  He reported left 
foot numbness and left-sided sciatica; he pointed out that 
this did not limit his daily activities.  He stated that 
about every three months or so, his back went out and he 
developed an acute flare-up in his back which limited him for 
a short time.  The veteran reported that the majority of the 
time he was able to do his activities of daily living without 
any impairment, and that he had no loss of strength and no 
problems with bowel or bladder function.   Examination showed 
a well-healed midline lumbar region scar.  There were no 
palpable defects or tenderness and no trigger points.  
Flexion was to 90 degrees and extension was to -5 degrees.  
The veteran could tilt to the right and left to 20 degrees 
bilaterally and could twist to the right and left 
approximately 20 degrees.  Pain evidenced by grimacing was 
noted when twisting to the right.  Knee reflexes were 1+ on 
the left and 0 on the right; ankle reflexes were 2+ 
bilaterally.  Sensation to soft touch was decreased on the 
sole of the left foot.  X-rays showed degenerative discs at 
the L2-L3 level.  The diagnosis was, mechanical low back 
pain, status post two spinal surgeries for a herniated disc 
and lumbar stenosis, now stable, with chronic bilateral 
sciatica and decreased sensation in the left sole of the 
foot, but intact function, otherwise.  

In June 1995, the RO proposed to reduce the veteran's 
evaluation to 20 percent, and so informed him in that same 
month.  In September 1995, the RO reduced the veteran's 
evaluation for his low back disability from 40 percent 
disabling to 20 percent disabling.  

In a letter received by the RO in September 1995, Sheldon 
Stern, D.O. stated that the veteran had been a patient of his 
since 1986, and that he suffered from periodic flare-ups of 
back pain with radiation into the legs, requiring analgesics, 
rest and physical therapy.  It was stated that the veteran's 
condition had not improved significantly in the time that he 
was being treated.  It was stated that the veteran had loss 
of his right patellar deep tendon reflex, bilateral positive 
straight leg raising testing, sciatic notch tenderness and 
decreased sensation to touch in his left leg.  It was opined 
that the veteran had continued significant disability from 
his back.  

In a June 1997 letter, Dr. Stern reported on the veteran's 
history, and summarized that the veteran had long term 
neurologic and muscular problems due to his lumbar surgeries.  
It was opined that his long-term outlook was for significant 
effect on both his work and personal life with repeated 
episodes of acute back pain and exacerbation of the 
radiculopathy.  

The veteran appeared before the undersigned Board member in 
June 1997 and gave testimony in support of his claim.  He 
testified concerning his medical history and employment 
history.  He stated that he currently experienced tingling 
and numbness, and reported that during flare-ups he is 
bedridden. 

The veteran underwent a neurological examination by VA in May 
1998.  A history was taken.  The veteran reported that he 
worked as an independent contractor and a real estate 
appraiser.  He stated that as part of his work, he was 
required to drive often a considerable distance and that this 
caused worsening of his back and leg pain.  Examination 
showed central back tenderness at L5.  Muscle tone was normal 
in the legs and muscle strength was normal in the right leg.  
Weakness was noted in the iliopsoas muscle on the left side, 
the quadriceps on the left, hamstrings, ankle dorsiflexion, 
plantar, flexors and both invertors and evertors on the left 
side.  An element of breakway weakness was noted on 
examination of the left leg.  The veteran could stand on his 
toes and heels, and did 2 leg squats without apparent 
difficulty.  It was concluded that if there was weakness in 
the left leg, it was minimal.  There was no clonus in the 
lower extremities, and ankle reflexes were 2+ bilaterally. On 
sensory examination, the examiner reported that he was unable 
to detect any decrease in sensory perception to touch, 
pinprick, vibration or joint position in either leg and that 
specifically, he could not demonstrate that there was distal 
sensory loss on the left side.  It was noted that the veteran 
had an anatalgic gait.  

The examiner summarized that the veteran's reflexes were 
essentially normal and that there was minimal weakness in the 
left leg, probably aggravated by pain.  It was noted that 
there was distinct lower back pain and that the veteran had 
an anatalgic gait.  The examiner noted that based on the 
descriptions given to him, there did not appear to be any 
significant worsening over the past few years other than 
symptoms of pain.  It was reported that the veteran should be 
able to work as a real estate appraiser, although prolonged 
driving would worsen his symptoms and limit his capacity to 
perform that aspect of his work.  

The veteran underwent a VA orthopedic examination in May 
1998.  It was stated that the entire claims file was noted.  
The veteran related his military, employment and medical 
histories.  The veteran reported that his low back symptoms 
came and went with soreness during the day worsening at 
night.  He reported having no problems sleeping, no Valsalva 
complaints and no radicular complaints.  He reported no right 
side or extremity instability, muscle weakness, give-way or 
problem.  He reported left lower extremity pain from the 
thigh to the ankle and that this left foot was numb.  There 
was no give-way, no instability and no evidence of any other 
problems of any other kind. There were no genitourinary 
complaints and no bowel or bladder problems.  It was noted 
that there was no footdrop.  The examiner noted that the 
veteran was able to scoop a sock off the floor as he bent 
actively without guarding, deformity or wasting.  It was 
reported that he flexed well over 110 degrees without muscle 
spasm, deformity, or evidence of trigger points.  Right 
bending was to 42 degrees and left bends to 40 degrees; 
rotation was to 25 degrees bilaterally; and extensions was to 
30 degrees.  There were no motion complaints, problems or 
myofascial abnormality.  Examination of the quadriceps and 
hamstrings showed no atrophy, no deformity, no tone loss, and 
no evidence of any asymmetry.  There was no knee abnormality, 
and it was noted that examination of the legs, ankles and 
feet was normal.  Reflexes were +2 at the knees and +1 at the 
ankles.  

X-rays were noted to showed degenerative arthritis, no 
spondylosis, spondylolisthesis or stenosis.  Disc narrowing 
was noted at the L3 and L2.  The examiner opined that the 
veteran was presently postsurgical lumbar stenosis and had no 
evidence of any disability.  It was noted that he would have 
day-to-day complaints of just changes of symptoms but that he 
was not disabled in any way and the present time and needed 
no further medical care, treatment, or fusion or further 
surgery or therapy.  

In an addendum dictated in June 1998, the examiner, after 
viewing a June 1998 report of an MRI and an EMG, stated that 
both tests were normal and that there was no 
electrodiagnostic evidence of bilateral lumbosacral nerve 
root disease, plexopathy or peripheral neuropathy and that 
this solidified the VA examination findings noted in May 
1998.  The examiner also noted that there would be no good 
days or bad days and no evidence of any disability or 
dysfunction related to changing from day to day or job to job 
or usage.  It was opined that in fact the more the veteran 
used his back and lower extremities the better he would 
become.  The examiner noted that based on the Dolvert 
function, the studies, the evaluations compared to the 
literature, there was no evidence of any significant 
disability at the present time.  

Initially, the Board finds that the reduction was supported 
by the evidence of record.  As noted above the veteran's 
disability showed improvement in that he complained of left 
foot and left sided numbness, and some limitation of function 
on occasion; there was no loss of strength, with full range 
of motion, and a finding that the disability was stable.  

The Board finds that the currently documented manifestations, 
in themselves, are productive of mild intervertebral disc 
syndrome.  However, applying the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and the holding of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in DeLuca, supra, 
the Board must also give consideration to any additional 
functional loss due to pain (to include on movement), 
weakness, excess fatigability, or incoordination.  X-rays 
showed some narrowing.  The medical evidence also shows 
complaints of pain.  The Board finds that a rating beyond the 
current 20 percent rating is not supported by the record.   
The Board does not find the symptomatology to be so severe as 
to warrant a 40 percent rating under Diagnostic Code 5293 
because severe intervertebral disc syndrome with intermittent 
relief is simply not shown by the evidence of record.  Of 
particular importance is the most recent VA orthopedic 
examination report which shows that the examiner reviewed the 
claims file, conducted a thorough history and examination, 
reviewed diagnostic tests, and determined that there was no 
significant disability shown.  There was no finding of nerve 
root disease, plexopathy or peripheral neuropathy on 
diagnostic testing.  X-rays showed no stenosis.  This was 
supported by referenced rationale.  

In addition, it is noted that the veteran complains of pain 
and impairment as a result of that pain.  The most recent VA 
examination report notes that there was no evidence of any 
dysfunction or disability related to changing from day to day 
or job to job or usage.  In fact it was stated that the more 
the veteran used his back the better it would become.  The 
examination reflected no objective manifestations which would 
support functional impairment such as atrophy, wasting or 
spasm.  The Board thus finds that the currently assigned 20 
percent rating adequately encompasses any functional 
impairment that the veteran may experience.  DeLuca v. Brown, 
8 Vet.App. 202 (1995).

A greater evaluation is not warranted under alternate 
diagnostic codes, regardless of whether evaluated as 
comparable to disability resulting in severely limited motion 
or severe lumbosacral strain (for which a 40 percent 
evaluation is assignable under Diagnostic Codes 5292 or 
5295).  The evidence of record indicates flexion of the 
lumbar spine to 110 degrees, extension to 30 degrees, lateral 
bending to 40 and 42 degrees, and rotation to 25 degrees.  
This does not evince severe limitation of motion.  Moreover, 
because the medical evidence does not show severe lumbosacral 
strain, a higher rating under Diagnostic Code 5295 is not for 
application.  That is, there is no showing of severe with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

Thus, in reviewing the evidence of record, the Board finds 
that a rating beyond the 20 percent rating currently in 
effect is not supported by the record beginning from the time 
of the veteran's reduction in 1995.  

In addition, a separate compensable rating for the scar of 
the low lumbar area of the spine is not warranted as there is 
no showing that it is tender and painful on objective 
demonstration, poorly nourished resulting in repeated 
ulceration, or results in any limitation of function of the 
back.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In the absence of evidence of, or of disability comparable 
to, residuals of vertebral fracture of the lumbar spine or 
ankylosis (i.e., complete bony fixation) of the lumbar spine, 
evaluation of the veteran's back disability under either 
Diagnostic Code 5285, 5286, or 5289, respectively, is not 
appropriate.

The Board also finds no showing that the veteran's service- 
connected degenerative disc disease reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of an evaluation in excess of 20 percent on an 
extra-schedular basis. In this regard, the Board notes that 
the veteran's service connected low back disability is not 
shown to have significantly impacted his employment (beyond 
that which is contemplated in the ratings assigned). Such 
problems also are not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation for a low back disability to include 
restoration of a 40 percent evaluation is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

